Opinion issued June 13, 2002








In The
Court of Appeals
For The
First District of Texas
____________

NO. 01-02-00078-CV
____________

TAMME THORNTON,  Appellant

V.

THOMAS BEACHLER, MICHAEL BEACHLER, PHYLLIS BEACHLER, AND
ELIZABETH KAYE FARMER,  Appellees



On Appeal from the Probate Court No. 1
Harris County, Texas
Trial Court Cause No. 308,377



O P I N I O N
	We received a letter from the mediator on March 26, 2002, stating that the
parties had settled, subject to the approval of an agreement.  Because no motion to
dismiss was filed, on May 2, 2002, the Court issued an order stating that unless,
within 30 days of the date of the order, the parties to the appeal demonstrated that
there was a live controversy between them as to the merits of this appeal, the appeal
would be dismissed.   See Hallmark Personnel of Texas, Inc. v. Franks, 562 S.W.2d
933, 935 (Tex. App. -Houston [1st Dist.] 1978, no writ) (existence of actual
controversy is essential to exercise of appellate jurisdiction).
	In response to that order, appellees have filed a motion to dismiss.  That motion
contains a certificate of service on attorney for appellant.  More than 10 days has
elapsed, and appellant has filed no objection to the motion.
	Accordingly, the motion is granted, and the appeal is dismissed.
PER CURIAM
Panel consists of Justices Hedges, Nuchia, and Jennings.
Do not publish.  Tex. R. App. P. 47.